Citation Nr: 0728357	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  03-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for breast cancer due to 
exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.  The veteran is not shown to be a radiation exposed 
veteran, as defined by regulation, and there is no objective 
evidence establishing her actual exposure to ionizing 
radiation during her military service.

2.  The veteran's breast cancer was diagnosed several years 
following her service discharge.

3.  There is no competent medical evidence showing that the 
veteran's post service breast cancer is related to her active 
service.


CONCLUSION OF LAW

Breast cancer was not incurred in or related to any incidence 
of service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In January 2002, the veteran was provided with notice as it 
pertained to her claim of service connection for breast 
cancer due to exposure to ionizing radiation.  She was not, 
however, at that time provided with notice of the type of 
information and evidence necessary to assign a disability 
rating or effective date.  The Board points out that this 
type of notice was not provided to the veteran until May 
2007.  While the notice provided was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by the AMC prior to the transfer and re-certification of the 
veteran's case to the Board after the September 2004 Board 
remand.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and observes that the veteran and her 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The above evidence shows that the veteran, who is represented 
by a competent service representative, had actual knowledge 
with the requirements for the benefit sought on appeal.  
Therefore, under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of her claim by VA," such that 
the VCAA timing error did not affect the essential fairness 
of the adjudication of the claim.  See Sanders, supra. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the 
Board concludes that the defect in the timing of the VCAA 
notice constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
 
With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, 
service personnel records, VA medical records and private 
medical records.  The veteran also submitted numerous 
statements in support of her claim.  The veteran has not 
identified any further evidence with respect to her claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Analysis

The veteran contends that she developed breast cancer as a 
result of exposure to radiation during service.  Specifically 
, the veteran stated that her job in the military was working 
as an army medical lab technician.  She asserted that as a 
technician, she was exposed to radiation from three types of 
sources; the blood irradiator in the laboratory, laboratory 
testing using isotopes (presumably RIA), and handling samples 
containing possibly trace amounts of radioactive material 
from patients who participated in nuclear bomb atmospheric 
tests.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by military service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including malignant tumors, which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.

Second, service connection may be established if a radiation- 
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b) or established by competent scientific or medical 
evidence to be radiogenic disease), and if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  When a claim is based on a disease other than one 
of those listed in 38 C.F.R. § 3.311(b)(2), VA shall 
nevertheless consider the claim under the provisions of 38 
C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).

The veteran did not serve in the military prior to December 
1950.  Thus, she did not serve in Hiroshima or Nagasaki 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  Further, the veteran did not serve on the 
grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio; Oak Ridge, Tennessee; or on 
Amchitka Island, Alaska.  As such, the veteran did not 
participate in a radiation-risk activity, as that term is 
defined by regulation.  She also does not have any of the 
listed cancers in 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d). Thus, the veteran's claimed disabilities are not 
subject to presumptive service connection under 38 U.S.C.A. § 
1112(c).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. § 
3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and she subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

Dose data is requested from the Department of Defense in 
claims based on participation in atmospheric nuclear testing, 
and claims based on participation in the U.S. occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  The veteran does not claim that he had 
this type of exposure and the record establishes that he did 
not have this type of exposure.

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

The list of radiogenic diseases found under 38 C.F.R. § 
3.311(b)(2) includes breast cancer.  Breast cancer must 
become manifest five years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

In this case, a September 2005 letter from the Department of 
the Army indicated that there was no record of the veteran 
being occupationally exposed to ionizing radiation during her 
service with the US Army.  The letter further stated that the 
veteran's military occupational specialty (MOS) while 
employed with the Army was a medical lab specialist, with 
primary duties including performing blood banking procedures, 
as well as elementary and advanced examinations of biological 
and environmental specimens to aid in the diagnosis, 
treatment and prevention of disease and other medical 
disorders.  Based on the veteran's MOS, the Department of the 
Army noted it was unlikely that the veteran was 
occupationally exposed to ionizing radiation.  

Information received from the Chief Public Health and 
Environmental Hazards Officer in February 2007, indicated 
that the records were reviewed and based on an analysis by 
the Director of the VHA National Health Physics Program, it 
was estimated that the veteran was occupationally exposed to 
a dose of ionizing radiation during military service of 1.5 
rem.  The February 2007 memorandum indicated that the female 
breast is considered to have a high comparative 
susceptibility to radiation induced cancer and evidence 
linking breast cancer to radiation exposure is very strong.  
However, the physician determined that the probability that 
the veteran's exposure to ionizing radiation caused her 
breast cancer was between 2.87 and 3.11 percent, and 
therefore it was unlikely that the breast cancer was 
attributed to occupational exposure to ionizing radiation 
during service.  

Given the foregoing, the Board concludes that there is no 
objective evidence of radiation exposure in service, as such 
the claim of service connection under 38 C.F.R. § 3.311 is 
not warranted.  

The Board will now consider if direct service connection is 
warranted; that is if service connection is warranted as 
being incurred in or aggravated by active duty, other than 
due to exposure to ionizing radiation.

Service medical records are silent to any treatment for or 
diagnosis of breast cancer.  Examination and report of 
medical history upon enlistment dated May 1976 did not note 
any abnormalities.  A report of medical history upon 
separation from service, dated August 1979 noted numerous 
medical complaints, however did not indicate any tumors, 
growths or cancer.  Similarly, examination upon separation of 
the same date did not note any treatment or diagnosis of any 
cancer.  

The veteran submitted numerous post-service medical records 
in support of her claim.  A 1995 mammogram showed a normal 
mammogram.  A February 1999 VA treatment report indicated 
complaints of a lump in the right breast.  An April 1999 
mammogram showed a small speculated mass in the right breast 
that was highly suspicious for malignancy.  A May 1999 
treatment report showed a diagnosis of breast cancer.  
Subsequent medical records showed that the veteran elected 
not to receive treatment for her cancer.  

As noted previously, the veteran's service medical records 
are negative for a finding of breast cancer.  The first 
documented diagnosis of breast cancer was in 1999, when the 
veteran found a lump in her right breast, nearly 20 years 
after discharge from service.  The veteran's medical history 
showed a 10 to 20 year pack smoking history as well as family 
history of breast cancer.  There is no objective medical 
evidence showing that the veteran's breast cancer is related 
to any incident of service.  In fact, a February 2007 VA 
medical opinion from the Chief Public Health and 
Environmental Officer specifically found that it was unlikely 
that the veteran's breast cancer can be attributed to 
occupational exposure to ionizing radiation in service. 
Moreover, presumptive service connection for breast cancer is 
not warranted as it was diagnosed more than a year after the 
veteran's discharge from service.  See 38 C.F.R. § 3.307, 
3.309.

In sum, service connection is not warranted for breast cancer 
on the first basis discussed because it is not among the 
cancers that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, although the veteran has had breast 
cancer, service connection for a radiogenic disease is not 
warranted pursuant to 38 C.F.R. § 3.311 because there is no 
objective evidence of radiation exposure in service.  Service 
connection is also not warranted on the third basis, under 38 
C.F.R. § 3.303(d), when it is established that the disease 
diagnosed after discharge is the result service, including 
exposure to ionizing radiation.  Finally, as previously 
noted, in the absence of objective medical evidence linking 
the veteran's breast cancer, diagnosed several years after 
discharge from service, the Board must find that the claim of 
service connection on a direct basis fails.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, since the preponderance of the evidence is against 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for breast cancer, to include as due to 
exposure to ionizing radiation is denied.




____________________________________________
C. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


